DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 15-36 are pending 
Claims 16, 21-22, and 30-36 are withdrawn from examination as being drawn to a nonelected species. 
Claims 15, 17-20 and 23-29 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of European Application No. EP18170049.3 filed on04/30/2018 and PCT Application No. PCT/EP2019/059390 filed on 04/12/2019.

Election/Restrictions
Applicant’s election of dementia and methyl {4,6-diamino-2-[ 5-fluoro-1-(2-fluorobenzyl)-1H-pyrazolo[3,4-b]pyridin-3-yl]pyrimidin-5-yl} carbamate (i.e. vericiguat) in the reply filed on 11/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16, 21-22, and 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marquardt et al. (2,989,740).
Marquardt et al. teaches a method of treating central nervous system disorders such as dementia, and particularly vascular dementia, by administering a sGC activator (see abstract; pg. 32, lines 1-13).  Marquardt et al. teaches administration via oral route in an amount of 1.25 – 20 mg or 10 mg od (pg. 37, lines 12-15; pg. 38, lines 28-29).
Regarding claim 18, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 18).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (2,989,740) in view of Kolkhof et al. (CA 3,039,734).
Marquardt et al. teaches a method of treating central nervous system disorders such as dementia, and particularly vascular dementia, by administering a sGC activator (see abstract; pg. 32, lines 1-13).  Marquardt et al. teaches administration via oral route in an amount of 1.25 – 20 mg or 10 mg od (pg. 37, lines 12-15; pg. 38, lines 28-29).
Marquardt et al. does not teach vericiguat as the sGC activator.  
Kolkhof et al. is drawn towards combinations of sGC stimulators with mineralocorticoid receptor antagonists for the treatment of cardiovascular diseases or cognitive dysfunction (see abstract; pg. 78, lines 16-26).  Kolkhof et al. teaches vericiguat as a particularly preferable sGC stimulator, which can be orally administered at a dosage of about 0.5 to 50 mg od, preferably about 1 to 15 mg od and very particularly preferably 1.25 to 10 mg od (pg. 76, lines 9-11; pg. 85, lines 13-15).
It would have been obvious to one of ordinary skill in the art to treat cognitive impairment such as dementia in a subject comprising administering vericiguat, as suggested by Kolkhof et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Kolkhof et al. teaches vericiguat as a preferable sGC activator (pg. 76, lines 9-11), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding claims 18 and 25, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 18).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
Regarding the limitations a daily dose of 1 to 6 mg, a daily dose of I to 3 mg, even though the range for dosage as taught by Marquardt et al. is not the same as the claimed dosages, Marquardt et al. does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt et al. (2,989,740) and Kolkhof et al. (CA 3,039,734) as applied to claims 15, 17-20, and 23-27 above, and further in view of Weisman et al. (US 2004/0002517).
The teachings of Marquardt et al. and Kolkhof et al. are presented above.
	Marquardt et al. and Kolkhof et al. do not teach further administering donepezil.
Weisman et al. is drawn towards a pharmaceutical compos1t10n for the treatment of dementia or Alzheimer's disease in which the active therapeutical agent is donepezil hydrochloride in an amorphous state (claim 1).
It would have been obvious to one of ordinary skill in the art to treat cognitive impairment comprising administering vericiguat and donepezil, as suggested by Weisman et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine vericiguat and donepezil in a composition cojointly to treat dementia.

Conclusion
Claims 15, 17-20 and 23-29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629